



 
 
 
 
Exhibit 10.28-08

image0a10.jpg [image0a10.jpg]
 
 
P.O. Box 982
 
 
El Paso, Texas
 
 
79960-0982
 
 
(915) 543-5711





Emmanuel Villalobos
Senior Forward Marketer, Long-Term Trading
El Paso Electric Company


October 24, 2016


Mr. Don Stoneberger
Freeport-McMoRan Copper & Gold Energy Services
333 North Central Avenue Suite 21.021
Phoenix, AZ 85004


Re:    Power Purchase and Sale Agreeement between Freeport-McMoRan Copper & Gold
Energy
Services, LLC and El Paso Electric Company


Dear Mr. Stoneberger,


Pursuant to Section 3.4 of the Power Purchase and Sale Agreement (“Agreement”)
between Freeport-McMoRan Copper & Gold Energy Services, LLC (“FMES”) (formerly,
Phelps Dodge Energy Services, LLC) and El Paso Electric Company (“EPE”), as
memorialized by letter agreement dated March 23, 2015 among FMES, EPE and
Samchully Power & Utilities 1, LLC, FMES and EPE (collectively the “Parties”)
hereby agree to maintain the quantity for energy to be purchased and sold under
Sections 3.1 and 3.2 of the Agreement at 125 MW per hour through 11:59 p.m.
Mountain Standard Time on December 31, 2018. This is in accordance with our
recent phone conversations, and subsequent acceptance of FMES’ offer for an
additional 25 MW for the period of two years. The parties further agree that the
quantity of firm energy that may be dispatched by EPE pursuant to Section 3.6 of
the Agreement is 125 MW per hour, less the quantity of energy sold and delivered
by FMES pursuant to Section 3.1. The amount of energy to be purchased and sold
under the Agreement was set to revert to the original base contract amount of
100 MW per hour, on 11:59 p.m. Mountain Standard Time on December 31, 2016,
based on a October 13, 2015 agreement between the Parties.


Please indicate FMES' acknowledgment of the foregoing agreement by signing this
letter in the place indicated below and returning the original or a copy thereof
to my attention at your earliest convenience.




Sincerely,


/s/ Emmanuel Villalobos


Emmanuel Villalobos
















 
 
 
 
Page 1 of 2






--------------------------------------------------------------------------------













                                
                            




[AUTHORIZING SIGNATURES]


El Paso Electric Company






/s/ David C. Hawkins
VP System Operations Resource Planning & Management














Freeport-McMoRan Copper & Gold Energy Services, LLC






/s/ Don Stoneberger
President, Freeport-McMoRan Copper & Gold Energy Services, LLC




























Cc:    D.H. Kim
Samchully Power & Utilities 1, LLC
























 
 
 
 
Page 2 of 2




